Citation Nr: 1100159	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-03 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to an initial disability rating in excess of 40 
percent for chronic lumbosacral strain with degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which granted service connection for a low back disorder and 
assigned a 10 percent disability rating, effective in December 
2006.  Subsequently, a July 2008 Supplemental Statement of the 
Case (SSOC) assigned a 40 percent disability rating effective 
back to the date of service connection in December 2006.  

In March 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  

The case was previously before the Board in April 2010, when it 
was remanded for additional examination of the Veteran.  The 
requested examination was conducted in May 2010.  As a result of 
that examination, a September 2010 RO rating decision granted 
separate disability ratings for lower extremity neuropathy / 
radiculopathy at 20 percent for the right leg and 10 percent for 
the left leg.  These disability ratings were assigned pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8720 contemplating incomplete 
paralysis of the sciatic nerve.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1).  
The Veteran's representative submitted a post-remand brief in 
December 2010.  This document acknowledged the assignment of the 
separate disability ratings for neuropathy of lower extremities 
but did not indicate any disagreement with either the disability 
ratings, or effective dates, assigned.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  In February 2007 VA magnetic resonance imaging (MRI) 
examination of the Veteran's spine revealed the presence of 
degenerative disc disease of the lumbosacral spine.  

2.  On VA examination in August 2007, the Veteran's service-
connected low back disability was manifested by:  full forward 
flexion to 90 degrees; extension to 30 degrees; right and left 
lateral flexion to 30 degrees; right and left lateral rotation to 
30 degrees; complaints of pain and discomfort on the extremes of 
ranges of motion; and increased pain with heel walking.  There 
was no objective evidence of deformity , muscle spasm, ankylosis 
or sensory deficit of the extremities.  

2.  On VA examination in June 2008, the Veteran's service-
connected low back disability was manifested by:  forward flexion 
to 30 degrees; extension to 0 degrees; right and left lateral 
flexion to 20 degrees; right and left lateral rotation to  20 
degrees; painful motion; tenderness and spasms of the lumbar 
spine; and slight decreased sensation of the L5-S1 distribution 
of the right leg.  

3.  The Veteran's service-connected low back disability is 
presently manifested by:  manifested by forward flexion to 55 
degrees; extension to 0 degrees; right and left lateral flexion 
to 20 degrees; right and left lateral rotation to 20 degrees; 
pain on range of motion; up to 40 % decrease in pinprick 
sensation of the lower extremities; and slightly decreased 
ability to toe and heel walk on the right.  

4.  The Veteran's service-connected low back disability is not, 
and has never been, manifested by ankylosis or incapacitating 
episodes requiring prescribed bed rest.  







CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 for the 
service-connected lumbosacral strain with degenerative disc 
disease have not been met during any period of time covered by 
this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice with respect to his claim for 
service connection for a low back disability in August 2007.  
Service connection was ultimately granted for lumbosacral strain 
with degenerative disc disease and the Veteran initiated an 
appeal with respect to the initial disability rating assigned.   
In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once 
service connection was granted for a low back disability and a 
disability rating and effective date was assigned section 5103(a) 
notice was no longer required.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

VA has obtained service treatment records, VA examination 
reports, assisted the appellant in obtaining evidence, and 
afforded him the opportunity to present testimony, statements, 
and evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  38 
C.F.R. § 4.14.  Thus, a claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, which is 
contrary to the provisions of 38 C.F.R. § 4.14.  A claimant may 
have separate and distinct manifestations attributable to the 
same injury, however, and if so, these should be rated under 
different diagnostic codes.  See Fanning v. Brown, 4 Vet. App. 
225 (1993).

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

Service connection for lumbosacral strain with degenerative disc 
disease was granted effective December 2006, the date of 
separation from service.  A 40 percent disability rating has been 
assigned effective from the date of service connection.  The 
criteria for rating disabilities of the spine is found under a 
general rating formula for all disabilities, diseases, and 
injuries of the spine under Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The disability 
ratings for the spine are assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease as 
follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

For forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the 
height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) (2008).

In exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal for 
that individual, even though it does not conform to the normal 
range of motion as noted.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of motion 
is normal for that individual will be accepted.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (3) (2010).

Range of motion measurements are to be rounded off to the nearest 
five degrees. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (4).  For VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when there 
is unfavorable ankylosis of both segments, which will be rated as 
a single disability.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (6) (2010).

As noted above, Diagnostic Code 5243 is used to evaluate 
intervertebral disc syndrome (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating 
contemplates incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating contemplates incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent rating contemplates 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2010).  

An incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required bed 
rest prescribed by a physician and treatment by a physician."  
38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
Note (1) (2010).  

The medical evidence in the present case is substantial.  
However, it does not show that the Veteran has ever had any 
incapacitating episodes that required bed rest prescribed by a 
physician and treatment by a physician.  Rather, despite the 
Veteran's claimed symptoms of back pain and limited motion, he 
maintained regular, employment as a police officer until he 
required disability retirement in 2005 primarily as a result of 
symptoms of posttraumatic stress disorder (PTSD).  As such, 
rating the veteran's intervertebral disc syndrome based on 
incapacitating episodes is not warranted.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology. 38 
C.F.R. § 4.40 (2004). "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The Veteran's service treatment records reveal that he was 
treated for complaints of low back pain which radiated in to his 
legs.  A December 2006 VA treatment record indicates that the 
Veteran had complaints of "chronic low back pain and apparent 
right sciatica"  

In February 2007, a VA MRI examination of the Veteran's spine was 
conducted.  It revealed intervertebral disc desiccation and 
bulging at L5-S1, and L4-L5, along with disc bulging at L3-L4.  

In August 2007, a VA Compensation and Pension examination of the 
Veteran was conducted.  He reported symptoms of low back pain 
which radiated down his right leg.  He described the pain as a 
constant ache in the lumbar area which became sharp on radiation.  
He indicated treatment with anti-inflammatory medication and 
physical therapy.  The Veteran indicated no impairment in his 
ability to walk or work as a result of his back pain.  Physical 
examination revealed no deformity, ankylosis, or spasm.  Some 
tenderness of the lumbosacral spine on the right side was noted.  
Range of motion testing revealed:  full forward flexion to 90 
degrees; extension to 30 degrees; right and left lateral flexion 
to 30 degrees; and right and left lateral rotation to 30 degrees.  
The Veteran had pain and discomfort on the extremes of all ranges 
of motion.  Repetitive motion did not result in any increased 
pain nor fatigue, weakness, incoordingation, or decreased range 
of motion.  There was no objective evidence of neurologic 
impairment or sensory deficit of the extremities.  No 
incapacitating episodes were indicated.  The diagnosis was 
chronic lumbar strain.  

In June 2008, another VA Compensation and Pension examination of 
the Veteran was conducted.  He reported symptoms of low back pain 
with occasional radiation into his legs.  Range of motion testing 
revealed:  forward flexion to 30 degrees; extension to 0 degrees; 
right and left lateral flexion to 20 degrees; and, right and left 
lateral rotation to  20 degrees.  Painful motion, tenderness and 
spasms of the lumbar spine were noted.  Repetitive motion caused 
in increase in symptoms of pain but no decrease in the range of 
motion.  Sensorimotor examination indicated a slight decrease in 
sensation of the L5-S1 distribution of the right leg.  X-ray 
evidence was noted to confirm the presence of degenerative disc 
disease.  The diagnosis was lumbosacral strain with degenerative 
disc disease.  

In May 2010, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  He complained of low 
back pain, tenderness, limited motion and limited endurance.  
Range of motion testing revealed:  forward flexion to 55 degrees; 
extension to 0 degrees; right and left lateral flexion to 20 
degrees; and, right and left lateral rotation to  20 degrees.  
Repetitive motion caused in increase in symptoms of pain but no 
decrease in the range of motion.  Again painful motion, 
tenderness and spasms of the lumbar spine were noted.  Neurologic 
examination revealed up to 40 % decrease in pinprick sensation of 
the lower extremities; and slightly decreased ability to toe and 
heel walk on the right.  

The assignment of a disability rating in excess of 40 percent is 
not warranted because there is no evidence of ankylosis of the 
spine and there is no evidence of incapacitating episodes 
requiring prescribed bed rest.   

The Veteran has been assigned separate disability ratings for 
associated objective neurologic abnormalities of his lower 
extremities under 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2010).  He is 
assigned a 20 percent disability rating for neuralgia as being 
moderate incomplete paralysis of the sciatic nerve in the right 
leg, and he is assigned a 10 percent disability rating for 
neuralgia as being mild incomplete paralysis of the sciatic nerve 
in the left leg.  38 C.F.R. § 4.124a, Diagnostic Code 8720.  
Neither the Veteran nor his representative has indicated that 
these disability ratings are incorrect.  Moreover, the May 2010 
VA neurology examination indicated that the Veteran had "mild to 
moderate degree of right lumbosacral radiculopathy."  

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of radiating pain and limited motion.  This functional 
impairment, however, is considered by the disability rating 
assigned above.  Generally, the degrees of disability specified 
by the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness 
when rating a service connected disability.  38 C.F.R. §§ 4.40, 
4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in Sanchez-Benitez v. West, the Board discussed the veteran's 
disability and stated that the "nature of the original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account. 38 
C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by 
the Board, with direct citation to sections 4.40 and 4.45, 
satisfies any obligation of the BVA to consider these regulations 
while rating the appellant's" disability. Sanchez-Benitez v. 
West,  13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected low back  disability.  Higher 
schedular evaluations under other diagnostic codes are available 
upon a showing of additional symptomatology.  The evidence does 
not show any periods of hospitalization for treatment of his 
service-connected low back disability and there is no credible 
evidence that this disability results in any interference with 
employment.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. See Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).

Last, a claim for a total disability rating based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) has been considered.  None of the VA examinations of 
record indicate that the Veteran is unemployable due to his 
service-connected back disability.  Accordingly, consideration of 
TDIU pursuant to Rice is not warranted.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of the presently assigned 40 percent 
rating for service-connected lumbosacral strain with degenerative 
disc disease; there is no doubt to be resolved; and an increased 
rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 
4, §4.71a, Diagnostic Codes 5237, 5243.


ORDER

An initial disability rating in excess of 40 percent for chronic 
lumbosacral strain with degenerative disc disease is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


